DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The instant application is a continuation-in-part (CIP) of the application 17/082411. 

Allowable Subject Matter
3.	Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Ramirez et al (US 2017/0343658) discloses detecting movement of objects and/or living beings in radio range in which paragraph [0025], wireless-based movement detection of objects and/or living beings, e.g. people, influencing transmitted radio signals of at least one radio terminal in a radio range, e.g. an indoor area--especially different rooms inside of an apartment, by: [0026] (i) Collecting as input data for the movement detection based on received radio signals, in particular "Wireless Local Area Network [WLAN]"/"Wireless Fidelity [WiFi]"-signals according to IEEE 802.11, of an intended or unintended communication between a transmitting radio terminal being mobile or fixed and a receiving local fixed radio device in the radio range a set of "Channel State Information [CSI]"-values, [0027] (ii) Determining a change in the received radio signals, which are derived from the facts that the movement influences the transmitted radio signal in the radio range, e.g. by at least one of reflection, refraction, diffraction and absorption, based on the collected "Channel State Information [CSI]"-values by the indication of a statistical parameter value, 
The closest prior art, Nammi et al. (US 2018/0324815) discloses in paragraph [0058], At step 910, the network node determines the Doppler metric, and path loss (PL), for the specific UE. At step 910, the network node determines whether the UE is moving at a high speed (high Doppler) or low speed (low Doppler). The network node can determine a Doppler metric (D.sub.m) representative of the speed of the UE. Example embodiments of the Doppler metric can utilize various measurements. For example, in a D.sub.m based on a direct speed measurement, the network node can determine the direct speed of the UE, for example, by using a global positioning system (GPS) to obtain speed measurements of the user equipment (e.g., determine the distance per time that the UE has moved). The speed measurements can be measured at different times (or, at multiple intervals). The network node can determine a D.sub.m comprises the average of the speed measurements. In example embodiments, the Doppler metric can also be based on the rate of change of uplink channel estimates. Here, the network node can estimate the uplink channel, and the rate of change of the uplink channel provides a measure of the Doppler metric D.sub.m. The doppler metric can also be based on the rate of change of the indicator of channel quality (e.g., CQI in LTE), wherein the CQI is the channel quality information reported in a CSI feedback by the UE at any given moment.
The closest prior art, Wang et al. (US 2018/0323835) discloses in paragraph [0048] In one technique, the UE 102 can send a reference signal back to the network node 104. The network node 104 takes a received reference signal from the UE 102, estimates the condition of the channel, which can be influenced by various factors, such as objects in the line of sight, weather, movement, interference, etc., and after correcting for more issues (e.g., interference), adjusts the beamforming rates for each antenna transmitting to the UE 102, and changes parameters, so as to transmit a better beam toward the UE 102. This ability to select MIMO schemes and use beamforming to focus energy and adapt to changing channel conditions can allow for higher data rates.
The closest prior art, Alexander et al. (US 2017/0195016) discloses in paragraph [0013], [0013] The overhead imposed by the frame sequence depicted in FIG. 2 may also result in a reduced rate of channel sounding that may practicably be performed by the MIMO transmitter and MIMO receiver. If CSI estimation and transfer consumes significant RF channel capacity, and entails significant delays in data transmission, then it may not be possible to perform the CSI estimation process frequently. However, in situations where the RF channel is changing rapidly (e.g., when the MIMO transmitter or MIMO receiver or both are located on a moving vehicle, such as an automobile or train), this may render the system unable to provide the optimum data transfer rate, as the rate of channel estimation may not be sufficient to capture the state of the RF channel at all times.
	But, the closest prior arts, alone or in combination fail to explicitly disclose by operation of a first wireless communication device in a wireless communication network: wirelessly transmitting a first set of messages at a first transmission rate to a second wireless communication device to elicit first multiple-input-multiple-output (MIMO) transmissions from the second wireless communication device; receiving the first MIMO transmissions from the second wireless communication device, wherein the first MIMO transmissions traverse a space between the first wireless communication device and the second wireless communication device; generating first channel information based on respective training fields identified in each of the first MIMO transmissions; determining a rate at which the first channel information is generated; varying the first transmission rate to a second, different transmission rate based on the rate at which the first channel information is generated; and wirelessly transmitting a second set of messages at the second transmission rate to the second wireless communication device to elicit second MIMO transmissions from the second wireless communication device., render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/9/2022